Citation Nr: 1241951	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  07-00 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from February 1986 to July 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2005 and March 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania. 

The Veteran was scheduled for a Board hearing at the RO in March 2008.  He failed to report for the scheduled hearing without explanation.  In November 2008, the Veteran requested that his hearing be reschedule, but did not provide a reason for his failure to appear in March 2008.  In January 2009, the Veteran's request was denied for failure to show good cause for missing his March 2008 hearing and for failure to file a timely motion for a new hearing.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.  

This case was previously before the Board, most recently in November 2011, at which time the issue currently before the Board was remanded for additional development.  The case has now been returned to the Board for further appellate action.


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  

The Veteran has reported that he first experienced symptoms of a psychiatric disability during active service and that he has continued to experience psychiatric problems since his separation from active service.  

A review of the service treatment records (STRs) and service personnel records (SPRs) shows that the Veteran underwent a psychiatric evaluation in April 1988 as a result of his repeated misconduct during the length of his service.  At that time, the Veteran was found to be mentally responsible and the examining psychologist noted that the Veteran met the requirements for retention.  The examiner did not diagnose a psychiatric disability at that time.  However, the examining psychologist recommended that the Veteran be separated early from his active service obligation.  

The Veteran has reported that in addition to the mental health consultation, he also received mental health treatment while in active service.  Attempts to obtain these records have been made.  However, the records have been found to be unavailable for review. 

Regardless, the Board notes that the Veteran is competent to report when he first experienced symptoms of a psychiatric disability and that they have continued since his active service.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board has found the Veteran to be credible. 

A review of the post-service medical evidence of record shows that the Veteran has received substance abuse treatment at the VA Medical Center since at least September 2000 and that he has received mental health treatment at the VA Medical Center since at least September 2006.  Throughout the course of his treatment, the Veteran has been diagnosed with various psychiatric disabilities, to include adjustment disorder and cognitive disorder.  

In light of the Veteran's report of first experiencing psychiatric symptoms during active service, the fact that he was in fact sent for a psychiatric evaluation during active service and then recommended for early separation, and the fact that the Veteran has been diagnosed with a current mental health disability; the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present psychiatric disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, current treatment records should be obtained before a decision is rendered in this case.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.

2. Then, the Veteran should be afforded a VA examination by a psychiatrist or psychologist to determine the nature and etiology of any acquired psychiatric disorders present during the period of the claim.  The Veteran's claims files and any pertinent evidence in Virtual VA that is not contained in the claims files should be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

Based upon the examination results and the review of the record, the examiner should provide an opinion with respect to each acquired psychiatric disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service, 

The supporting rationale for all opinions expressed must be provided.

3. The RO or the AMC should undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the Veteran's claim on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


